Citation Nr: 0510123	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  99-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
June 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was most 
recently before the Board in November 2003.

The issue of service connection for rheumatic heart disease 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1990 Board decision denied entitlement to 
service connection for rheumatic heart disease.

2.  Evidence received subsequent to the November 1990 Board 
decision is so significant that it must be reviewed to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  A November 1990 Board decision denied entitlement to 
service connection for rheumatic heart disease.

2.  Evidence received subsequent to the November 1990 Board 
decision is so significant that it must be reviewed to fairly 
decide the merits of the veteran's claim.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of service connection for rheumatic heart 
disease was denied by a November 1990 Board decision.  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F. 
3d at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001. 38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

Evidence received since the November 1990 Board decision 
includes a statement from E.S. received in December 1997 
indicating that the veteran had rheumatic fever as a 12 year-
old.  Preservice rheumatic fever was also noted in the 
medical history portion of a December 1983 private medical 
record which was not of record at the time of the November 
1990 Board decision.  As the November 1990 Board decision 
specifically noted that preservice rheumatic fever had not 
been shown, the Board finds that the December 1997 letter and 
the December 1983 private medical record clearly contribute 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's disability.  As such, the Board 
finds that the aforementioned newly submitted evidence is so 
significant that it must be reviewed in order to fairly 
decide the merits of the veteran's claim.

In short, the Board finds that the evidence is new and 
material under 38 C.F.R. § 3.156.  Accordingly, the veteran's 
claim of entitlement to service connection for rheumatic 
heart disease is reopened.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
rheumatic heart disease, and to this extent the appeal is 
granted.


REMAND

Having concluded that the veteran's claim for service 
connection for rheumatic heart disease has been reopened, the 
Board is of the opinion that additional development is 
necessary prior to entering a final determination regarding a 
decision on the underlying merits of that claim.  In this 
regard, the Board finds that a VA examination is necessary to 
address the veteran's contentions in this case.  38 C.F.R. § 
3.159(c)(4).

The Board also notes that the veteran has alleged that the 
October 1999 RO hearing was inadequate.  The Board finds that 
the veteran should be contacted and asked whether he requests 
another hearing on this matter.

Therefore, the case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to clarify whether he desires to 
have another hearing on this matter.

2.  The veteran should be scheduled for a 
VA heart examination.  The examiner 
should be provided the veteran's entire 
claims file for review.  With respect to 
any heart disability that may be present, 
the physician should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or greater likelihood) 
that any current heart disorder was 
incurred in service or was manifested 
within one year of the veteran's 
separation from service.  If any heart 
disability is found to have preexisted 
the veteran's service, the examiner 
should indicate whether such disability 
was chronically worsened as a result of 
the veteran's active service.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


